Citation Nr: 0636578	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-30 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, denied 
service connection for a psychiatric condition, to include 
PTSD.  

In August 1984 the veteran filed a claim for entitlement to 
service connection for a nose condition and headaches.  The 
September 2003 rating decision granted service connection for 
residuals of a nose fracture, however, it does not appear 
that the claim of entitlement to service connection for 
headaches has been adjudicated.  This matter is referred to 
the RO for appropriate action.  

In June 2006, subsequent to the most recent supplemental 
statement of the case (SSOC), the veteran submitted evidence 
pertinent to the claim on appeal.  This evidence was not 
accompanied by a waiver of RO consideration.  See 38 C.F.R. 
§ 20.1304 (2006).  As the benefit sought on appeal has been 
granted, the Board finds that referral of the evidence, or 
waiver of such referral is not required.  38 C.F.R. 
§ 20.1304(c).  



FINDING OF FACT

The veteran has a current diagnosis of PTSD related to an in-
service stressor that is supported by credible evidence.  



CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 
98; 38 C.F.R. § 3.304(f).  

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service medical records are negative for any psychiatric 
complaints or diagnoses.  The veteran filed his claim for 
service connection in June 2003 and submitted a stressor 
statement in August 2003, in which he described his stressors 
as seeing bodies being loaded onto a plane upon deplaning in 
Vietnam, hearing machine gunfire and mortars, the ammunition 
dump next to his compound being blown up in 1967, and seeing 
soldiers his age wounded in the hospital.  

The veteran first sought psychiatric treatment in March 2003.  
A July 2003 letter from the veteran's psychologist, Dr. E., 
indicates that he presented with symptoms of anxiety and 
depression and that, while her initial diagnostic impression 
was adjustment disorder, as time progressed, she changed the 
diagnosis to PTSD.  

Vet Center treatment reports from May 2003 to October 2004 
reflect one on one and group therapy for PTSD.  On mental 
status evaluation in May 2003, the counselor found that the 
veteran met the DSM-IV criteria for PTSD.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM-IV).  The 
stressors noted in rendering this diagnosis were members of 
the veteran's unit being lost and the ammunition dump being 
blown up.  A September 2003 treatment note indicates that the 
veteran was reliving an ammunition explosion that occurred on 
his base in Vietnam.  A January 2004 record of treatment 
again notes that the veteran was reliving the ammunition dump 
explosion at Long Binh, and a February 2004 note indicates 
that the assessment of PTSD was based on this stressor, which 
was the main precipitating factor.  An October 2004 treatment 
note indicates that the veteran experienced panic attacks 
brought on by intrusive thoughts of the ammunition dump 
explosion.  

The veteran was afforded a VA examination to evaluate his 
condition in August 2003.  He reported one tour of duty in 
Vietnam with the 69th Signal Battalion, Company A, in Long 
Binh.  He stated that he did communications work and guard 
duty and that, in regard to combat exposure, he reported 
flying over a combat zone and being stationed at a forward 
observation post.  

The veteran again described the stressors of seeing body bags 
being loaded onto a plane, seeing flares and hearing machine 
gun fire, although he indicated he was far enough away so as 
not to be involved or physically threatened, seeing a flash 
and hearing an explosion when the ammunition dump was blown 
up, and seeing injured soldiers in the field hospital.  

The veteran reported that he sought psychological treatment 
after feeling irritable at labor management meetings at work, 
and was on medical leave from March to May 2003 on the 
recommendation of his psychologist.  He stated that he 
currently attended weekly group sessions at the Vet Center.  
He complained of a short fuse and not being able to be around 
other people or watch war films.  He stated that 
firecrackers, car backfires, and sudden approaches from 
behind caused him to shake.  He stated that he had difficulty 
falling and staying asleep, and felt depressed, fatigued, and 
of having no motivation for several years.  

On psychological testing, the veteran obtained a score of 39 
on the Beck Depression Inventory-II (BDI), suggesting a 
severe level of depressive symptoms, endorsed 69 out of 90 
items on the Symptom Checklist 90 Revised (SCL90-R), endorsed 
every item on the PTSD Checklist Military Version (PCL), and 
scored 127 on the Mississippi Scale for Combat-Related PTSD 
(MSC), which the examiner noted fell above the cutoff for a 
diagnosis of PTSD, but was inconsistent with the veteran's 
military experiences.  The examiner opined that the 
psychometric findings were inconsistent with the information 
gathered during the interview, and might be interpreted as 
overreporting or symptom exaggeration.  

On mental status examination, the veteran had no difficulties 
in attention or concentration, and memory and intellect 
appeared intact and estimated to be of at least average 
capacity.  Speech was fluent and of normal rate and volume, 
and there was no significant impairment in thought process or 
communication.  Mood was depressed and affect was sad and 
restricted.  

The veteran reported trouble sleeping and a variable 
appetite, denied obsessive thoughts or rituals or symptoms 
consistent with mania, panic, or generalized anxiety 
disorder.  He denied suicidal or homicidal thoughts, 
delusions, and hallucinations.  There was no evidence of 
impaired impulse control.  

The diagnosis was adjustment disorder with mixed anxiety and 
depressed mood secondary to job stressors and unrelated to 
military service, and alcohol dependence, in full sustained 
remission.  The examiner noted that the veteran appeared to 
have had limited exposure to combat in Vietnam and that he 
did not describe a stressor which would meet Criterion A for 
PTSD.  

The examiner added that, while the veteran described some 
vague symptoms of irritability and enhanced startle response, 
in the absence of a verified stressor, these symptoms did not 
qualify for a diagnosis of PTSD.  Rather, the examiner opined 
that the veteran's difficulties seemed to be of recent 
development and might be due to increased stressors at work.  

Despite the finding of no diagnosis of PTSD on VA 
examination, VA treatment records from November 2003 to 
August 2004 reflect that the veteran continued to report the 
ammunition dump explosion as a stressor and include diagnosis 
of and treatment for PTSD.  

Records of treatment by his psychiatrist, Dr. S., from June 
to September 2003 reflect ongoing diagnoses of, and treatment 
for, PTSD.  In an October 2004 letter Dr. E. reiterated that 
she had been treating the veteran since March 2003, that she 
had diagnosed PTSD, and that he continued in psychotherapy 
treatment, was on medication, and attended support group 
meetings at the Vet Center on a regular basis.  

The veteran underwent a second VA examination to evaluate 
PTSD in May 2005.  He reported current treatment for PTSD, 
including medication, group therapy, and individual 
psychotherapy.  

In describing stressors, the veteran indicated combat 
experience and described the ammunition dump explosion which 
"blew him out of bed."  He stated that no one was injured 
near him.  He also described seeing body bags when landing in 
Vietnam.  The examiner reviewed testing conducted in August 
and November 2003 and indicated that these results suggested 
overreporting of symptoms.  The examiner described the 
veteran's overall level of traumatic stress exposure as low.  

In regard to PTSD symptoms, the veteran was found to have 
persistent reexperiencing of the traumatic event, persistent 
avoidance of stimuli associated with the trauma and numbing 
of general responsiveness, and persistent symptoms of 
increased arousal.  The examiner indicated that the 
disturbance caused clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning, described the onset of symptoms as chronic, 
and found the symptoms to be always present with no 
remissions since he left Vietnam.  

On psychological examination the veteran exhibited overt 
signs of distress as he spoke.  His speech was described as 
intense and his attitude as cooperative and attentive, with 
some comments that could be interpreted as confrontive.  
Affect was expansive and angry, mood was dysphoric, and the 
examiner noted that the veteran was determined to convince 
the examiner that he had symptoms which were a result of 
combat theater events.  Attention was intact and thought 
process was goal directed, although the veteran was 
preoccupied with the effect of 2 ammunition dump explosions 
to explain his current difficulties with temper and 
interpersonal relationships.  

The veteran had no delusions, judgment was partially 
impaired, intelligence was average, and, in regard to 
insight, the veteran was aware that he had a problem.  The 
examiner also noted a severe sleep impairment and severe 
inappropriate behavior, but no hallucinations, obsessive or 
ritualistic behavior, or panic attacks.  The veteran had poor 
impulse control, with episodes of violence, persistent 
presence of suicidal thoughts, but no homicidal thoughts.  
Memory was normal.  

The examiner opined that psychological test results were 
consistent with a diagnosis of PTSD, but that these results 
were probably invalid, as they seemed to be generally higher 
than one would expect given the veteran's trauma exposure.  
In regard to a problem other than PTSD, the examiner opined 
that clinical interview suggested an intermittent explosive 
disorder.  Despite this opinion, the examiner indicated that 
the primary stressor related to PTSD was the veteran being 
blown out of bed when an ammunition dump exploded in 
approximately February 1967, and found that the veteran met 
the DSM-IV criteria for a diagnosis of PTSD.  

The examiner was asked to reconcile the diagnosis of PTSD 
with other psychiatric diagnoses in the past, and he 
indicated that an August 2004 diagnosis of impulse control 
disorder, not otherwise specified, was a good descriptor of 
the problems reported by the veteran, and, in regard to a 
November 2003 diagnosis of anxiety disorder, not otherwise 
specified, that this would produce the same symptoms as those 
in the DSM-IV criteria for PTSD.  

In addition to finding that the veteran met the DSM-IV 
criteria for a diagnosis of PTSD, based on the stressor of 
the ammunition dump explosion, the examiner rendered an Axis 
I diagnosis of intermittent explosive disorder with alcohol 
dependence in remission.  

VA outpatient treatment records from January 2005 to April 
2006 reflect ongoing diagnoses of and treatment for PTSD.  At 
treatment in July 2005 the veteran expressed dissatisfaction 
with the Axis I diagnosis of intermittent explosive disorder 
in May 2005, but his psychologist indicated that his 
impression continued to be that the veteran did have PTSD.  
An April 2006 therapy note indicates intrusive images of the 
ammunition dump explosion, with an impression of PTSD.  

Despite the conflicting evidence of record, the Board finds 
that the first element of a successful service connection 
claim is met.  In this regard, although the August 2003 VA 
examiner found that the veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD, the May 2005 VA examiner, 
although not listing it on the Axis I diagnosis, found that 
the veteran did meet the DSM-IV criteria for a diagnosis of 
PTSD.  This finding is bolstered by consistent diagnoses of 
PTSD from the VA treatment reports, Vet Center therapy 
reports, and the veteran's private psychologist and 
psychiatrist.  Thus, the Board finds that a current diagnosis 
of PTSD has been demonstrated.  

The evidence of record also satisfies the second element of 
the service connection claim, as the May 2005 VA examiner 
found that PTSD was the result of an in-service stressor of 
an ammunition dump explosion in February 1967.  Vet Center 
and VA treatment reports also attribute PTSD to this 
incident.  

In regard to credible supporting evidence that the claimed 
in-service stressor occurred, the veteran's Form DD 214 
reflects that he was awarded the National Defense Service 
Medal, Vietnam Service Medal with Bronze Service Star, 
Meritorious Unit Commendation, Vietnam Campaign Medal with 60 
Device, 2 Oversea Bars, and the Sharpshooter Badge, Rifle, M-
14.  His specialty title was Communications Center 
Specialist.  These awards and specialty do not demonstrate 
combat.  

Although the veteran served in Vietnam from November 1966 to 
October 1967, mere service in a combat area or combat zone 
does not in itself lead to the conclusion that an individual 
engaged in combat.  VAOPGCPREC 12-99 (1999).  

While the veteran has made reports of participation in 
combat, in August 2003 he described his combat participation 
as flying over a combat zone and being stationed at a forward 
observation post, and in May 2005 he reported combat exposure 
based on the ammunition dump blowing up, but stated that no 
one was hurt near him.  These vague reports of combat 
exposure combined with the absence of any evidence in the 
service personnel records supporting participation in combat, 
weigh against a finding that the veteran participated in 
combat.

Consequently, there must be credible supporting evidence of 
record that the alleged stressor actually occurred in order 
to warrant service connection.  The veteran has described 
explosions at the ammunition dump in Long Binh in February 
1967, however, the veteran's lay testimony, while deemed 
credible, is insufficient to establish service connection.  
See Cohen at 147.  

The veteran's service personnel records show that he served 
with Company A, 69th Signal Battalion in Vietnam from 
November 1966 to August 1967.  He was attached to Company C 
of the 69th Signal Battalion from August 15, 1967 until his 
departure from Vietnam in October 1967.  His principal duty 
was as a messenger.

A request was made to the U.S. Armed Service Center for 
Research of Unit Records (USACRUR) now the U.S. Army and 
Joint Services Records Research Center (JSRRC) in August 2004 
for verification of the veteran's reported stressor of the 
ammunition dump explosions in Long Binh.  

A February 2005 response from USACRUR indicated that the 
veteran's battalion had subordinate units at Tan Son Nhut and 
Long Binh.  Company A, 69th Signal Battalion was stationed at 
Tan Son Nhut and Company C was in Long Binh.

The USACRUR response went on to say that the Operational 
Report Lessons Learned for the period reported that the Long 
Binh ammunition depot was sabotaged on February 4, 1967 while 
the U.S. Military Assistance Command, Vietnam Monthly 
Evaluation Report for February 1967 indicated that the Long 
Binh ammunition depot was sabotaged on February 6, 1967.  
There were no verified attacks on the Long Binh ammunition 
depot between February 7, 1967 and October 22, 1967.  

While his service personnel records indicate that he was not 
attached to Company C, stationed in Long Binh, until August 
1967, after the February 1967 attacks, review of maps of the 
Tan Son Nhut airbase indicate close proximity to Long Binh.  

In addition, the veteran has submitted an April 1967 
newspaper article which reported that the veteran phoned his 
mother from Long Binh, Vietnam.  This phone call occurred 
before the veteran was attached to Company C.  

Therefore, resolving all doubt in the veteran's favor, as 
USACRUR has verified February 1967 attacks on the Long Binh 
ammunition depot, and the record includes evidence that the 
veteran was in Long Binh at the time of the attacks, the 
Board finds that the record reflects credible supporting 
evidence of the claimed stressor.  

In light of the applicable law, and upon consideration of the 
record, the Board finds that the evidence is at least in 
equipoise.  After resolving reasonable doubt in the veteran's 
favor the Board finds that service connection for PTSD is 
warranted.  



ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


